DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021, 09/15/2021 and 10/05/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1&2, 4&5, and 7&(2 or 5) of U.S. Patent No. US 10,687,053 B2 as shown in the comparison table below. Although the claims at issue are not identical, they are not patentably distinct from each other because “deriving a reconstruction block of a current block using the prediction block of the current block” is a well-known method for the person of having ordinary skilled in the art before the effective filling date of the invention. While the claims slightly differ in language, the scope is similar and is an obvious variant of language used.

17/315,637
US 10,687,053 B2
1. A method for decoding an image, the method comprising: 
determining both a first reference block and a second reference block; 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block; and 
deriving a reconstruction block of a current block using the prediction block of the current block, 
wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block, 
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set, 
wherein the method further comprises obtaining weight information of the current block from a bitstream, 
wherein the weight information is index information for specifying the second weight in the weight candidate set, 
wherein the weight information is obtained from the bitstream based on a truncated rice binarization method, and 

wherein the first weight is determined based on the second weight.

1. A method for decoding an image, the method comprising: 
determining both a first reference block and a second reference block; and 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block, 



wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block, 
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set, 
wherein the method further comprises obtaining weight information of the current block from a bitstream, 
wherein the weight information is index information for specifying the second weight in the weight candidate set, and 
wherein the weight information is obtained from the bitstream based on a truncated rice binarization method.
2. The method of claim 1, wherein the first weight is determined based on the second weight.

2. A method for encoding an image, the method comprising: 
determining a first reference block and a second reference block; 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block; and 
encoding an index for specifying the second weight in the weight candidate set as weight information, 
wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block, 
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set, 
wherein the index is encoded based on a truncated rice binarization method, and








wherein the first weight is determined based on the second weight.
4. A method for encoding an image, the method comprising: 
determining a first reference block and a second reference block; and 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block, 



wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block, 
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set, 
wherein the method further comprises obtaining weight information of the current block from a bitstream, wherein the weight information is index information for specifying the second weight in the weight candidate set, and wherein the weight information is obtained from the bitstream based on a truncated rice binarization method. 
5. The method of claim 4, wherein the first weight is determined based on the second weight.

3. A non-transitory computer readable recording medium comprising a bitstream, 
the bitstream comprising: 
information for deriving a first reference block and a second reference block; and 
weight information for deriving a prediction block of a current block,
wherein the prediction block of the current block is derived based on a weighted sum calculated by applying a first weight value and a second weight value to the first reference block and the second reference block, respectively, 
wherein the weight information is index information for specifying the second weight among weight candidates belonging to a predefined weight candidate set, 
wherein the weight information is encoded based on a truncated rice binarization method, and 
wherein the first weight is determined based on the second weight.

7. A non-transitory computer readable recording medium comprising a bitstream, 
the bitstream comprising: 
information for deriving a first reference block and a second reference block; and weight information for deriving a prediction block of a current block, 
wherein the prediction block of the current block is derived based on a weighted sum calculated by applying a first weight value and a second weight value to the first reference block and the second reference block, respectively, 
wherein the weight information is index information for specifying the second weight among weight candidates belonging to a predefined weight candidate set, and 
wherein the weight information is obtained from the bitstream based on a truncated rice binarization method.



Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 & 9, and 13 of U.S. Patent No. US 11,039,128 B2 as shown in the comparison table below. Although the claims at issue are not identical, they are not patentably distinct from each other because determining first weight based on second weight is a well-known method for the person of having ordinary skilled in the art before the effective filling date of the invention. While the claims slightly differ in language, the scope is similar and is an obvious variant of language used.

17/315,637
US 11,039,128 B2
1. A method for decoding an image, the method comprising: 
determining both a first reference block and a second reference block; 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block; and 
deriving a reconstruction block of a current block using the prediction block of the current block, 
wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block, 
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set, 
wherein the method further comprises obtaining weight information of the current block from a bitstream, 
wherein the weight information is index information for specifying the second weight in the weight candidate set, 
wherein the weight information is obtained from the bitstream based on a truncated rice binarization method, and 
wherein the first weight is determined based on the second weight.
1. A method for decoding an image, the method comprising: 
determining both a first reference block and a second reference block; 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block; and 
deriving a reconstruction block of a current block using the prediction block of the current block, 
wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block, 
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set, 
wherein the method further comprises obtaining weight information of the current block from a bitstream, 
wherein the weight information is index information for specifying the second weight in the weight candidate set, 
wherein the weight information is obtained from the bitstream based on a truncated rice binarization method, and 
wherein the predefined weight candidate set includes a weight candidate having a positive sign and a weight candidate having a negative sign.

2. A method for encoding an image, the method comprising: 
determining a first reference block and a second reference block; 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block; and 
encoding an index for specifying the second weight in the weight candidate set as weight information, 
wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block, 
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set, 
wherein the index is encoded based on a truncated rice binarization method, and
wherein the first weight is determined based on the second weight.
2. A method for encoding an image, the method comprising: 
determining a first reference block and a second reference block; 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block; and 
encoding an index for specifying the second weight in the weight candidate set as weight information, 
wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block, 
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set, 
wherein the index is encoded based on a truncated rice binarization method, and 
wherein the predefined weight candidate set includes a weight candidate having a positive sign and a weight candidate having a negative sign.
3. A non-transitory computer readable recording medium comprising a bitstream, 
the bitstream comprising: 
information for deriving a first reference block and a second reference block; and 
weight information for deriving a prediction block of a current block,
wherein the prediction block of the current block is derived based on a weighted sum calculated by applying a first weight value and a second weight value to the first reference block and the second reference block, respectively, 
wherein the weight information is index information for specifying the second weight among weight candidates belonging to a predefined weight candidate set, 
wherein the weight information is encoded based on a truncated rice binarization method, and 
wherein the first weight is determined based on the second weight.
3. A non-transitory computer readable recording medium comprising a bitstream, 
the bitstream comprising: 
information for deriving a first reference block and a second reference block; and 
weight information for deriving a prediction block of a current block, 
wherein the prediction block of the current block is derived based on a weighted sum calculated by applying a first weight value and a second weight value to the first reference block and the second reference block, respectively, 
wherein the weight information is index information for specifying the second weight among weight candidates belonging to a predefined weight candidate set, 
wherein the weight information is encoded based on a truncated rice binarization method, and 
wherein the predefined weight candidate set includes a weight candidate having a positive sign and a weight candidate having a negative sign.





Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Lin et al. (US 20120106645 A1, hereinafter “Lin”) teaches a method for decoding an image (0004 and 0030), the method comprising: 
determining both a first reference block and a second reference block (0022-0024); 
deriving a prediction block of a current block based on a weighted sum of the first reference block and the second reference block (0078-0080; Figure 4), and
wherein the weighted sum of the first reference block and the second reference block is calculated by applying a first weight and a second weight to each of the first reference block and the second reference block (0080; shows two weights based on distance away), and
wherein the second weight is determined by one of weight candidates belonging to a predefined weight candidate set (0078; weight is 1 if equal distance from set of equations 1 and 2), 
wherein the method further comprises obtaining weight information of the current block from a bitstream (0082; figure 4; ‘steps 405’-‘408'), 
wherein the weight information is index information for specifying the second weight in the weight candidate set (0072 and 0086; figures 5 and 6), and 
wherein the first weight is determined based on the second weight (0078-0080; figure 4).
Lin et al. failed to teach “deriving a reconstruction block of a current block using the prediction block of the current block,” and “wherein the weight information is obtained from the bitstream based on a truncated rice binarization method”.
TANIZAWA et al. (US 20140056357, hereinafter “Tanizawa”), in the same field of endeavor, also shows the weight information is index information for specifying the second weight in the weight candidate set (0197 and 0217; Figures 6 and 24; claims 5 and 13; “[0197] The entropy decoding unit 801A sequentially performs entropy decoding of a code string of each syntax and regenerates motion information including a prediction mode, a motion vector, and a reference number, index information used for predicting a weighted motion compensated prediction, ...” and “[0217] Described in detail, when the WP parameter information is input from the index setting unit 806, the WP parameter control unit 303 outputs the WP parameter information with being divided into the first WP application flag, the second WP application flag, and the weighting information, thereby inputting the first WP application flag to the WP selector 304, inputting the second WP application flag to the WP selector 305, and inputting the weighting information to the weighted motion compensation unit 302.”) is known.
Neither Lin nor Tanizawa teach or suggest “deriving a reconstruction block of a current block using the prediction block of the current block”, and “wherein the weight information is obtained from the bitstream based on a truncated rice binarization method”.
It is a well-known method for the person of having ordinary skilled in the art before the effective filling date of the invention to incorporate the “deriving a reconstruction block of a current block using the prediction block of the current block”.
Neither Lin nor Tanizawa nor further search for the prior art search result on the related art teaches or suggests “wherein the weight information is obtained from the bitstream based on a truncated rice binarization method”. Therefore, the Independent claim 1 is allowed.
The independent method for encoding claim 2 is drawn to the reverse method of the encoding method of using the corresponding decoding method as claimed in claim 1. Therefore method for encoding claim 2 corresponds to decoding claim 1 is also allowable for same reason as shown above.
The independent non-transitory computer readable recording medium claim 3 is drawn to the non-transitory computer readable recording medium of using the corresponding to the decoding method of using the same as claimed in claim 1 or encoding method of using the same as claimed in claim 2. Therefore, non-transitory computer readable recording medium claim 3 corresponds to the decoding method claim 1 and encoding method claim 2, and is also allowable for same reason as shown above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482